Citation Nr: 1206211	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1978 to December 1978, on active duty from December 1990 to July 1991, and had additional Reserve service in the Army National Guard. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

In February 2008, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for November 6, 2008; however the Veteran failed to attend. 

This appeal was previously before the Board and the Board remanded the claim in January 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's PTSD claim.

In the January 2011 remand, the Board noted that the Veteran contends that he has PTSD related to his active service.  Particularly, the Veteran has asserted that he was a cook while serving in Kuwait during Desert Storm and that incoming and outgoing small arms fire, rocket fire, and missiles were all around where the Veteran was stationed. 

The Board noted that the Veteran's service personnel records show that the Veteran had duty in an imminent danger pay area while he was stationed in Southwest Asia.  However, his service treatment records are silent for any treatment for any psychiatric disorders during active service, nor were there any complaints of depression, excessive worry, or nervous trouble. 
The Board further noted that the Veteran has not submitted any post-service treatment records nor has he indicated that he receives any treatment for PTSD.  However, the Veteran has endorsed symptoms including flashbacks, difficulties sleeping, and becoming very angry at times, all related to his active service.  The Veteran also reported that he has had a hard time holding down a job. 

The Board also observed that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) (2011) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The Board directed, in part, that the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine whether the Veteran developed PTSD as a result of a verified in-service stressor.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at a VA health-care facility if the evidence of record does not contain adequate evidence to decide a claim). 

Subsequent to the Board's January 2011 remand, the AMC determined in a February 2011 memorandum that the Veteran's lay testimony was sufficient to establish the occurrence of his claimed in-service stressors under the revised criteria of 38 C.F.R. § 3.304(f)(3).

Further, in February 2011, the AMC requested a VA examination to evaluate the Veteran for PTSD.  A printout in the claims file indicates that the Veteran failed to report for such an examination scheduled in March 2011.  However, it is unclear whether the Veteran received notice of the March 2011 VA examination because the address for the Veteran listed on this document is different from the address, a Post Office box, provided by the Veteran when he filed his claim, and used by the RO/AMC to correspond with him throughout the course of the appeal.  The Board specifically notes that the Post Office box address was used to mail a February 2011 notice from the AMC and the August 2011 supplemental statement of the case (SSOC).  It appears that this is the correct address for the Veteran because in August 2011, he provided the SSOC Notice Response and the Waiver of the 30 Day Waiting Period, which had been provided with the August 2011 SSOC.  As a copy of the actual examination notification letter has not been associated with the claims file, the Board cannot confirm that the Veteran was mailed notice of the scheduled March 2011 VA examination at the correct address.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court"). The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   Thus, this claim must be remanded to schedule the Veteran for a VA psychiatric examination to determine whether he developed PTSD as a result of his in-service stressors, in compliance with the January 2011 Board remand.  A copy of the examination notification letter should be associated with the claims file. 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655  (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all reasonable efforts to verify the Veteran's current mailing address, and then ensure that the notice of the examination noted below and all other correspondence be directed to that address.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine whether the Veteran developed PTSD as a result of his military service.  Further, the examiner should determine whether the stressor claimed by the veteran is related to his fear of hostile military or terrorist activity, and if so, the examiner should provide an opinion as to whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the veteran's symptoms are related to the claimed stressor. 

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail. A rationale for all opinions expressed should be provided. 

The VA Medical Center should place a copy of the examination notification letter to the Veteran in the claims file prior to returning it to the RO/AMC. 

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


